                                                            FILED
                                                           IN CLERK'S OFFICE
                                                                      OFFh
                                                              trict court
                                                     U.S. DISTRICT  COURT E.D.N.Y.

                                                     ★ JUL 20 2021 *
                                                     BROOKLYN OFFICE

         JJ6 t>isiric\ Cojr'h
        -Eh^i^rn bi-^in'cE NeUJ %rk                            [I © [10 w
,0)^    -OE^'ce. o(-Ihe. CJerk
                                                                   JUL 2 0 2021
         <331? Cx^mao Plc\^zo^ 5:^5-''
         Excotiyn/h!^ York                                PRO SE OFFICE
        ■^e •                   V- Anc^re. Mlburn              Cum bio. l(JMT^oi<L
•(T—


eo^c                            construe, -jbh I^Uer ots c\ (or/n^xl frckon-         AnJre WillxJrOf
UJ-jc
>                 /Ac. Coi^ri ^r an orJer 4o ^ r'^kt^rr) my props/-ly ihof ojas sa z^aj by
         fe/e''al a^e/ybs            my arr&sb on ^^ouary jdyoipi^ m 4he, Souihero b>slnci
 .




               CoiiCorma- A I^Her cx'as s€n-l -/o/Ae SbdA Cow4 on May                     Lc/kjlmos
        CjOicUy aJvisoJ /Aci4 my ocm hoj heen -frar^CerreJ /o />^e £q5^/i bt^riGl
        CsC Afeu/l'orA. Oo June.^ <yj/ IjLne^ 09y^iCt^]j/ ^ loMer- /o re^-orn caoci
-LC-    il)en            ihe^ ^bNy Cqu4/ hcA-JIboueyel- -h          reply^
                       {ol/<^/r^ I iems         (com ry pxzrson andJZT cuoutd                      Ao
>       />v€. -ih^m n'ekorn&J-
   *
Lj_.

                            i, Moh^la dell plrone-
                             LGj CcHphoryz,
q:                       i belk
<-K
        _i_-             V.coal'ck
0)^
u^
                         5. mjney                                                              -
>t
                   Ak^er myarred on ^f^oay                               (o\hx^f^ iAjere^izisd
        ■fro/n a fx>4el room.'
y
                        ^■H^nkendo            ^amecansoU
                                QS MicfoSb COrJ                          odcKch^ 4ti Console
                                                                                               Oier-
                            (?v// o-^    1^0715 relvr^W hi me c^s
       ' W - )'■ : ;:0 r-

1 .: 41 .
                                              S'it)ce.rsl/,


                                                              4^.
                                         Andxe kV:^/&>ro
                                        MbC Bra^iklyn
                                        P> Ssx
                                        BiGc^klyr)^ Uy


                                                                    ^




                                                                    ^
Ar)dre. Wiii>^rn
MCiC Bnoklyn
^dBaK 3A<7CcQ.
^rcoijyO hjy 113.5^
                       Us i)i5lf;cf Uoo>f4
                      ^asWrn biWncI 64' Me
                      0{(ice o-C   CJe
                      <^3 CcJnoan Ph
                      ^ra>l:iyny f\kjlAi
